Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 1 of 38
                                              03/03/20




                          FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         MATTHEW CAMPBELL; MICHAEL                 No. 17-16873
         HURLEY, on behalf of themselves
         and all others similarly situated,           D.C. No.
                           Plaintiffs-Appellees,   4:13-cv-05996-
                                                        PJH
                           v.

         FACEBOOK, INC.,                             OPINION
                        Defendant-Appellee,

                           v.

         ANNA W. ST. JOHN,
                        Objector-Appellant.

               Appeal from the United States District Court
                 for the Northern District of California
               Phyllis J. Hamilton, Chief Judge, Presiding

                  Argued and Submitted January 18, 2019
                     Submission Vacated June 4, 2019
                       Resubmitted March 3, 2020
                        San Francisco, California

                            Filed March 3, 2020

              Before: J. Clifford Wallace, Richard R. Clifton,
                and Michelle T. Friedland, Circuit Judges.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 2 of 38
                                              03/03/20




         2                    CAMPBELL V. ST. JOHN

                           Opinion by Judge Friedland


                                   SUMMARY *


                      Objector / Class Action Settlement

             In an appeal brought by an objecting class member, the
         panel affirmed the district court’s approval of a settlement
         between Facebook and a nationwide class of its users who
         alleged that Facebook routinely used website links in users’
         private messages without their consent in violation of federal
         and California privacy laws.

             Facebook acknowledged in the settlement agreement
         that it had already made several changes to the practices
         challenged in this action, and it agreed to add a disclosure to
         a Help Center page on its website for a year. The district
         court, over the objector’s challenge, found the settlement to
         be fair and approved it; and granted in full class counsel’s
         request for $3.89 million in fees and costs.

             As a threshold matter, the panel held that the plaintiff
         class had Article III standing to bring the case. First, the
         panel held that the plaintiffs identified a concrete injury.
         Specifically, the panel concluded that the plaintiffs identified
         a concrete injury by claiming that Facebook violated the
         federal Electronic Communications Privacy Act and the
         California Invasion of Privacy Act when it intercepted,
         catalogued, and used without consent URLs that users had
         shared in private messages. Second, the panel held that the

             *
               This summary constitutes no part of the opinion of the court. It
         has been prepared by court staff for the convenience of the reader.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 3 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                       3

         plaintiffs established standing to seek injunctive relief, and
         post-filing developments did not moot this case. The panel
         concluded that the district court had jurisdiction to approve
         the settlement, and the panel therefore had jurisdiction to
         review the merits of that decision.

              The panel rejected the objector’s challenges to the
         substantive fairness of the settlement. First, the panel
         rejected the argument that the settlement was invalid because
         the class received only “worthless injunctive relief.” Koby
         v. ARS National Services, Inc., 846 F.3d 1071, 1081 (9th Cir.
         2017). The panel held that the district court did not clearly
         err in finding that the settlement’s injunctive relief had value
         to absent class members. Moreover, the class did not need
         to receive much for the settlement to be fair because the class
         gave up very little. Second, the panel rejected the objector’s
         argument that the settlement was invalid under In re
         Bluetooth Headset Products Liability Litigation, 654 F.3d
         935 (9th Cir. 2010), because it prioritized class counsel’s
         interests over those of their clients. The panel held that the
         district court looked at the Bluetooth warning signs of
         possible collusion between class counsel and Facebook, and
         the district court did not abuse its discretion in concluding
         that none of the warning signs weighed against approval of
         the settlement. The panel concluded that applying the
         Bluetooth framework did not demonstrate that the settlement
         in this case was unfair.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 4 of 38
                                              03/03/20




         4                 CAMPBELL V. ST. JOHN

                                 COUNSEL

         Adam Ezra Schulman (argued), Anna St. John, and
         Theodore H. Frank, Center for Class Action Fairness,
         Washington, D.C.; for Objector-Appellant.

         Hank Bates (argued), Allen Carney, and David Slade,
         Carney Bates & Pulliam PLLC, Little Rock, Arkansas;
         Michael W. Sobol, David T. Rudolph, and Melissa Gardner,
         Lieff Cabraser Heimann & Bernstein LLP, San Francisco,
         California; Rachel Geman and Nicholas Diamand, Lieff
         Cabraser Heimann & Bernstein LLP, New York, New York;
         for Plaintiffs-Appellees.

         Christopher Chorba (argued), Joshua A. Jessen, Ashley M.
         Rogers, and Ryan S. Appleby, Gibson Dunn & Crutcher
         LLP, Los Angeles, California, for Defendant-Appellee.

         Marc Rotenberg, Alan Butler, and Sam Lester, Electronic
         Privacy Information Center, Washington, D.C., for Amicus
         Curiae Electronic Privacy Information Center (EPIC).


                                 OPINION

         FRIEDLAND, Circuit Judge:

              Objecting class member Anna St. John (“Objector”)
         appeals from the district court’s approval of a settlement
         between Facebook and a nationwide class of its users who
         alleged that Facebook routinely captured, read, and used for
         several purposes the website links included in users’ private
         messages without their consent, and that these practices
         violated federal and California privacy laws. After years of
         litigation that included lengthy discovery, four mediation
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 5 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      5

         sessions, and Facebook’s failed attempts to convince the
         district court to dismiss the case or deny class certification,
         the parties reached a settlement. Facebook acknowledged in
         the settlement agreement that it had already made several
         changes to the practices challenged in this action, and it
         agreed to add a disclosure to a Help Center page on its
         website for a year. The settlement agreement also provided
         that class counsel could apply for court approval of up to
         $3.89 million in attorney’s fees and costs, and that Facebook
         would not take any position on that application. The district
         court, over Objector’s challenge, found the settlement to be
         fair and approved it. The district court also granted in full
         class counsel’s request for $3.89 million in fees and costs.

             Addressing Objector’s appeal from the district court’s
         approval of the settlement, we first consider whether
         Plaintiffs had standing to bring this action and whether it
         later became moot. We conclude that the district court had
         jurisdiction, and, accordingly, that we have jurisdiction to
         evaluate the fairness of the settlement. Second, we reject on
         the merits Objector’s contentions that the district court
         abused its discretion by approving the settlement.

                                       I.

                                       A.

              “Facebook operates one of the largest social media
         platforms in the world, with over one billion active users.
         About seven in ten adults in the United States use
         Facebook.” Patel v. Facebook, Inc., 932 F.3d 1264, 1267
         (9th Cir. 2019) (citations omitted), cert. denied, No. 19-706
         (U.S. Jan. 21, 2020). Facebook has a messaging function on
         its platform that allows users to send electronic messages to
         one or more other users. Facebook explains on its website
         that these messages are “private” because their contents and
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 6 of 38
                                              03/03/20




         6                       CAMPBELL V. ST. JOHN

         history are viewable only by the sender and his or her chosen
         recipients—in contrast to, for example, posts shared with a
         broader audience, such as all of the user’s Facebook friends.

             In December 2013, Matthew Campbell and Michael
         Hurley (“Plaintiffs”) filed a putative class action against
         Facebook. Plaintiffs alleged that Facebook scanned their
         private messages looking for links to web pages, also known
         as URLs, contained in those messages. They alleged that if
         a message contained a URL, Facebook would collect that
         information and use it in a variety of ways without the user’s
         consent.

             The main allegations concerned how Facebook
         integrated these private message URL shares into a feature
         that enabled third parties to show on their own websites a
         count of how many Facebook users had “Liked” the pages
         on their sites—a proxy for those pages’ popularity. Plaintiffs
         alleged that Facebook would increase a page’s “Like”
         counter not only when a Facebook user affirmatively pressed
         a “Like” button, but also when the user sent a private
         message containing a URL corresponding to the page,
         regardless of what the message said about the URL. 1
         Plaintiffs also alleged that Facebook used the private
         message URL data that it was collecting to help build
         profiles of individual users that could facilitate, among other
         things, targeted advertising on Facebook.

            Plaintiffs contended that Facebook’s handling of their
         messages amounted to interception and use of electronic
         communications in violation of Title I of the Electronic

             1
                Plaintiffs did not allege that it was possible for users or third parties
         to tell anything from the “Like” counter other than the total number of
         users whose activity had resulted in a “Like” counter increase.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 7 of 38
                                              03/03/20




                                 CAMPBELL V. ST. JOHN                                7

         Communications Privacy Act (“ECPA”), 18 U.S.C. § 2510
         et seq., 2 and the California Invasion of Privacy Act
         (“CIPA”), Cal. Penal Code § 630 et seq. They also alleged
         that it amounted to an unlawful, unfair, or fraudulent
         business practice under the California Unfair Competition
         Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq.
         Plaintiffs sought damages as well as declaratory and
         injunctive relief.

             Facebook filed a motion to dismiss, which the district
         court granted in part and denied in part. The district court
         dismissed the UCL claim and a portion of the CIPA claim,
         but it declined to dismiss the ECPA claim and the portion of
         the CIPA claim alleging interception and use of
         communications in violation of California Penal Code
         section 631. The district court also rejected Facebook’s sole
         jurisdictional argument: that the prayer for injunctive relief
         should be stricken for failure to allege ongoing or future
         injury. 3

             The parties engaged in extensive discovery, which
         included the production of tens of thousands of pages of
         documents, depositions of eighteen fact and expert
         witnesses, hundreds of hours of analysis of Facebook’s


             2
               Title I of ECPA amended the federal Wiretap Act. For this reason,
         the provisions at issue in this case are often also referred to as part of the
         Wiretap Act.

              3
                 Specifically, Facebook pointed out that Plaintiffs had not alleged
         that the “Like” counting practice was still in place. The district court
         held that Plaintiffs had sufficiently alleged that, even if Facebook had
         temporarily stopped that practice, Facebook was likely enough to inflict
         future injury in a similar manner to support standing to seek injunctive
         relief.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 8 of 38
                                              03/03/20




         8                      CAMPBELL V. ST. JOHN

         source code, and significant briefing about discovery
         disputes.

             Plaintiffs moved for certification of a damages class
         under Federal Rule of Civil Procedure 23(b)(3), and in the
         alternative an injunctive and declaratory relief class under
         Rule 23(b)(2). Facebook opposed the motion, arguing that
         Plaintiffs failed to satisfy Rule 23’s requirements—but not
         arguing that the court lacked jurisdiction. 4 In May 2016, the
         district court granted the motion in part and denied it in part.

             The court denied certification of a damages class. It
         explained that Plaintiffs had proposed two methods for
         calculating damages but that neither was acceptable. One of
         Plaintiffs’ proposals was to measure Facebook’s profits from
         intercepting and using URL data from messages. The court
         explained, however, that Plaintiffs’ proposed methodology
         had unjustifiably assumed that all interceptions resulted in
         the same profit, which made the model too inaccurate.
         Plaintiffs’ other proposal was to award statutory damages,
         which fared no better. The court reasoned that it would be
         required to either award the full statutory sum or nothing, but
         “many individual damages awards [of that full sum] would
         be disproportionate” to the small amount of harm suffered
         by many class members. It held that class treatment was

             4
                Facebook included two statements in its opposition to Plaintiffs’
         class certification motion that gestured toward standing: (1) that the
         testimony of one (but not both) of the named Plaintiffs “calls into
         question his standing under Article III to seek injunctive relief”; and
         (2) that “Facebook also reserves its rights pursuant to [the Supreme
         Court’s then-pending decision in the case that would ultimately be issued
         a few months later as Spokeo, Inc. v. Robins (Spokeo I), 136 S. Ct. 1540
         (2016)].” Although Facebook has argued that these statements “raised
         [the] issue [of jurisdiction] at class certification,” neither was in fact an
         argument that jurisdiction was lacking.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 9 of 38
                                              03/03/20




                             CAMPBELL V. ST. JOHN                       9

         inappropriate because “sorting out those disproportionate
         damages awards would require individualized analyses.”

            The district court granted certification of an injunctive
         and declaratory relief class.         The certified class
         encompassed:

                 All natural-person Facebook users [aside
                 from those excluded through standard
                 carveout provisions] located within the
                 United States who have sent, or received
                 from a Facebook user, private messages that
                 included URLs in their content (and from
                 which Facebook generated a URL
                 attachment), from [December 2011] up
                 through the date of the certification of the
                 class.

             In the class certification order, the district court observed
         that Plaintiffs had focused their claims on three specific uses
         of the URL data that had been collected from private
         messages: (1) Facebook’s counting URL shares as a “Like”
         of the relevant third-party web page; (2) Facebook’s sharing
         data regarding URLs in messages with third parties, enabling
         those third parties to generate customized content and
         targeted advertising on their own websites informed by this
         data; and (3) Facebook’s use of the URL data to generate
         recommendations for other Facebook users. The district
         court concluded that although Plaintiffs had made
         allegations in their complaint about the first of these uses and
         “arguably” about the third, they had not specifically alleged
         the predicate for the second use, “sharing of data with third
         parties.” But the district court further concluded that
         Plaintiffs’ decision to focus on all three of these uses of URL
         data was “based on a review of discovery that was not
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 10 of 38
                                              03/03/20




         10                  CAMPBELL V. ST. JOHN

         available at the time of the complaint’s filing.” The district
         court therefore permitted Plaintiffs to represent the class in
         challenging all three uses, and it directed them to file a
         conforming amended complaint (which they then did).

             The parties expended significant effort to try to settle this
         case. Several months after the motion to dismiss ruling, they
         participated in a full-day mediation session. The parties
         returned to the negotiating table after the district court’s May
         2016 order certifying an injunctive and declaratory relief
         class. During the last several months of 2016, the parties
         attended a total of three mediation sessions and continued to
         negotiate informally. About a week before the fact
         discovery period was scheduled to close, the district court
         approved the parties’ stipulation to stay discovery and vacate
         existing deadlines to facilitate their settlement efforts.
         Shortly thereafter, in December 2016—almost two years
         into the parties’ extensive discovery—the parties reached an
         agreement in principle during their fourth mediation session.
         A few months later, the parties executed a written settlement
         agreement, which they then submitted to the district court for
         approval.

             In the settlement agreement, Facebook acknowledged
         that it had at one point used the URL data in the three ways
         the district court had described in its class certification
         order—but it also represented that it had since stopped each
         of them. Two of the data uses had ceased before this action
         was filed in late 2013: in December 2012, Facebook stopped
         using private message URLs to increase “Like” counts, and,
         in October 2012, Facebook stopped sharing with third party
         websites “information about URL shares in Facebook
         messages . . . and attendant statistics and demographic
         information.” The third use, which the settlement agreement
         specified was related to Facebook’s using the URL data in
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 11 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      11

         its Recommendations Feed, ceased in July 2014, several
         months after this action was filed. Facebook further
         represented that these three uses had relied on “anonymous,
         aggregate” information curated from the URL shares.
         Facebook separately confirmed that, as of the date of the
         settlement, it was not using any private message URL data
         for targeted advertising (as Plaintiffs had initially alleged)
         and was not sharing with third parties any personally
         identifying user information associated with the URL data.

             The settlement agreement further described “enhanced
         disclosures and practice changes” that Facebook had made
         after this case was filed. The agreement pointed out, for
         example, that Facebook had revised its Data Policy about a
         year after this action was filed to state that Facebook collects
         the “content and other information” that users provide when
         they “message or communicate with others,” and to further
         explain the ways in which Facebook may use that
         information.

             Facebook agreed as part of the settlement to display for
         one year a new twenty-two-word disclosure in the Help
         Center portion of its site, stating: “We use tools to identify
         and store links shared in messages, including a count of the
         number of times links are shared.” 5 Although Facebook
         promised to display this Help Center disclosure for a year, it
         did not say that it would continue to refrain from any of the
         uses of URL data described above. Nor did Facebook
         promise to continue using the version of the Data Policy
         adopted after this action was filed. The agreement did not
         provide for monetary compensation to class members other


            5
                The agreement provided “that Facebook may update the
         disclosure[] to ensure accuracy with ongoing product changes.”
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 12 of 38
                                              03/03/20




         12                 CAMPBELL V. ST. JOHN

         than the two named Plaintiffs, each of whom was permitted
         to apply to the court for an award not to exceed $5,000.

             In exchange, class members were required to release
         their declaratory and injunctive relief claims. Absent class
         members did not, however, release any “claims for monetary
         relief, damages, or statutory damages.” Only the named
         Plaintiffs released their damages claims.

             The agreement provided that class counsel could request
         that the court award attorney’s fees and costs of up to
         $3.89 million—an amount that the parties represented had
         been negotiated after and independent of the other settlement
         terms and constituted a significant reduction from the more
         than $7 million that class counsel claimed would fully
         compensate them for their work on the case. Facebook
         agreed not to object to that request and to pay any amount
         the court approved up to this $3.89 million cap.

             The district court granted preliminary approval of the
         settlement. Although the parties had agreed that it was
         unnecessary to provide notice to the class beyond what was
         already publicly available (primarily through news
         coverage), the court rejected that proposition. It held that
         class counsel would be required to post information about
         the settlement on their public websites during the period
         between preliminary approval and a final fairness hearing.

            Objector Anna St. John, who is a member of the class
         and an attorney at the Center for Class Action Fairness, filed
         an objection to the settlement. Following a final fairness
         hearing, the district court approved the settlement.
         Evaluating the settlement using the factors outlined in
         Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.
         1998), the district court reasoned that “[t]he settlement offers
         immediate, tangible benefits directed to the three uses of
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 13 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                     13

         URLs challenged by Plaintiffs, without requiring class
         members to release any claims for monetary damages that
         they may have against Facebook.” The court also explained
         that “the relief to the class must be viewed against the likely
         rewards of litigation,” and observed that “proceeding with
         litigation would be very risky for the class.” In addition, the
         court emphasized that the settlement was “the result of four
         in-person, arms’-length mediations before two different
         mediators,” that both sides were able “to negotiate the
         settlement on a fully-informed basis,” and that “[c]lass
         counsel [are] highly experienced.”

              The district court also granted the full $3.89 million in
         attorney’s fees and costs for which class counsel had applied.
         In addition to deeming the amount “reasonable” in light of
         the results obtained for the class and counsel’s substantial
         investment of time and resources on a contingency basis, the
         court determined, based on an assessment of the factors
         listed in In re Bluetooth Headset Products Liability
         Litigation, 654 F.3d 935, 947 (9th Cir. 2011), that this
         portion of the settlement agreement did not indicate
         collusion among the negotiating parties at the expense of
         absent class members.

             Objector timely appealed the district court’s approval of
         the settlement.

                                       B.

             After oral argument in this appeal, the Supreme Court
         issued Frank v. Gaos, 139 S. Ct. 1041, 1045–46 (2019) (per
         curiam), which vacated the final approval of a class action
         settlement and remanded for an assessment of Article III
         standing under Spokeo, Inc. v. Robins (Spokeo I), 136 S. Ct.
         1540 (2016). In Gaos, the plaintiffs had claimed that Google
         violated the Stored Communications Act by transmitting
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 14 of 38
                                              03/03/20




         14                    CAMPBELL V. ST. JOHN

         information to third-party websites about the search terms
         users had entered to arrive at those websites. See 139 S. Ct.
         at 1044. Although the Supreme Court had granted certiorari
         intending to resolve a question about use of cy pres awards
         in class action settlements, 6 the Court did not reach that issue
         “[b]ecause there remain[ed] substantial questions about
         whether any of the named plaintiffs ha[d] standing to sue in
         light of [Spokeo I].” Id. at 1043–44. The Court explained
         that federal courts’ “‘obligation to assure ourselves of
         litigants’ standing under Article III’ . . . extends to court
         approval of proposed class action settlements.” Id. at 1046
         (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340
         (2006)).

             Because of the possibility that this case would present
         “substantial questions” about standing like the ones the
         Court identified in Gaos, id. at 1043, we requested and
         received supplemental briefing from the parties about the
         effect, if any, of Spokeo I on jurisdiction in this case.

                                           II.

             To establish standing, plaintiffs must show that they
         have suffered an injury in fact that is fairly traceable to the
         challenged conduct of the defendant and is likely to be
         redressed by a favorable judicial decision. Lujan v. Defs. of
         Wildlife, 504 U.S. 555, 560–61 (1992). Injury in fact is “the

              6
               Cy pres refers to a method for distributing unclaimed settlement
         funds “to the ‘next best’ class of beneficiaries.” Nachshin v. AOL, LLC,
         663 F.3d 1034, 1036 (9th Cir. 2011). “Under the cy pres approach, ‘class
         members receive an indirect benefit (usually through defendant
         donations to a third party) rather than a direct monetary payment.’” In
         re EasySaver Rewards Litig., 906 F.3d 747, 760 (9th Cir. 2018) (quoting
         Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012)), cert. denied,
         139 S. Ct. 2744 (2019).
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 15 of 38
                                              03/03/20




                                CAMPBELL V. ST. JOHN                             15

         ‘[f]irst and foremost’ of standing’s three elements.” Spokeo,
         Inc. v. Robins (Spokeo I), 136 S. Ct. 1540, 1547 (2016)
         (alteration in original) (quoting Steel Co. v. Citizens for a
         Better Env’t, 523 U.S. 83, 103 (1998)). Among other things,
         “an injury in fact must be both concrete and particularized.”
         Id. at 1548.

             “[A] plaintiff must demonstrate standing separately for
         each form of relief sought.” Friends of the Earth, Inc. v.
         Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).
         “[A]s the party invoking federal jurisdiction, [the plaintiff]
         bears the burden of establishing” standing. Spokeo I, 136 S.
         Ct. at 1547.

              Our discussion of standing proceeds in two parts. We
         first conclude that Plaintiffs identified a concrete injury. 7
         Next, we hold that Plaintiffs established standing to seek
         injunctive relief and that post-filing developments did not
         moot this case. These conclusions satisfy us that there was
         and is Article III jurisdiction over this case, and that we may
         therefore consider the merits of Objector’s challenges to the
         approval of the settlement.

                                             A.

             An injury is concrete for purposes of standing if it
         “actually exist[s],” meaning it is “real, and not abstract”—
         but not necessarily “tangible.” Spokeo I, 136 S. Ct. at 1548–
         49 (quotation marks omitted). Where, as here, we deal with
         an “intangible harm” that is linked to a statutory violation,

              7
                Once we conclude that this was a concrete injury, it is clear that it
         was also particularized, fairly traceable to Facebook, and likely to be
         redressed by a favorable judicial decision. The parties have not
         contested any of those other standing requirements in their supplemental
         briefs, and we do not discuss them in further detail.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 16 of 38
                                              03/03/20




         16                 CAMPBELL V. ST. JOHN

         we are guided in determining concreteness by “both history
         and the judgment of Congress,” or the legislature that
         enacted the statute. See id. at 1549; Patel v. Facebook, Inc.,
         932 F.3d 1264, 1273 (9th Cir. 2019) (looking to “[t]he
         judgment of the Illinois General Assembly” to inform the
         Article III standing inquiry for a claim alleging a violation
         of an Illinois privacy statute), cert. denied, No. 19-706 (U.S.
         Jan. 21, 2020). Historical practice is “instructive” as to
         “whether an alleged intangible harm has a close relationship
         to a harm that has traditionally been regarded as providing a
         basis for a lawsuit in English or American courts.” Spokeo
         I, 136 S. Ct. at 1549. We also look to legislative judgment
         because legislatures may “elevat[e] to the status of legally
         cognizable injuries concrete, de facto injuries that were
         previously inadequate in law.” Id. (alteration in original)
         (quoting Lujan, 504 U.S. at 578). But the fact that a
         legislature has “grant[ed] a person a statutory right and
         purport[ed] to authorize that person to sue to vindicate that
         right” is not by itself sufficient for standing. Id. When a
         legislature has enacted a “bare procedural” protection, a
         plaintiff “cannot satisfy the demands of Article III” by
         pointing only to a violation of that provision, but also must
         link it to a concrete harm. Id. at 1550 (emphasis added).
         When, however, a statutory provision identifies a
         substantive right that is infringed any time it is violated, a
         plaintiff bringing a claim under that provision “need not
         allege any further harm to have standing.” Eichenberger v.
         ESPN, Inc., 876 F.3d 979, 983–84 (9th Cir. 2017).

              For the reasons that follow, we conclude that the
         statutory provisions under which Plaintiffs sued protect
         concrete interests because, like the provisions examined in
         several of our recent decisions, they “codif[y] a context-
         specific extension of the substantive right to privacy.” See
         id. at 983.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 17 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                    17

             ECPA includes a private right of action, 18 U.S.C.
         § 2520, against anyone who “intentionally intercepts,
         endeavors to intercept, or procures any other person to
         intercept or endeavor to intercept, any wire, oral, or
         electronic communication,” 18 U.S.C. § 2511(1)(a).
         Plaintiffs sued under that provision and also alleged a
         violation of ECPA’s prohibition on the intentional use of the
         contents of information knowingly obtained through such
         interception. See id. § 2511(1)(d). Plaintiffs also sued under
         CIPA, which likewise includes a private right of action, Cal.
         Penal Code § 637.2(a), and which similarly prohibits the
         unauthorized reading, or attempting to read, of “any
         message, report, or communication while the same is in
         transit or passing over any wire, line, or cable,” as well as
         the use of “any information so obtained.” Cal. Penal Code
         § 631(a).

               The harms protected by these statutes bear a “close
         relationship” to ones that have “traditionally been regarded
         as providing a basis for a lawsuit.” See Spokeo I, 136 S. Ct.
         at 1549. “Violations of the right to privacy have long been
         actionable at common law.” Eichenberger, 876 F.3d at 983.
         And one of the several privacy torts historically recognized
         was “unreasonable intrusion upon the seclusion of another,”
         which traditionally extends to, among other things, “tapping
         . . . telephone wires” as well as “opening . . . private and
         personal mail.” Restatement (Second) of Torts § 652B
         cmt. b. There is a straightforward analogue between those
         traditional torts and the statutory protections codified in
         ECPA and CIPA against viewing or using private
         communications. Moreover, under the privacy torts that
         form the backdrop for these modern statutes, “[t]he intrusion
         itself makes the defendant subject to liability.” Restatement
         (Second) of Torts § 652B cmt. b. “In other words, ‘privacy
         torts do not always require additional consequences to be
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 18 of 38
                                              03/03/20




         18                 CAMPBELL V. ST. JOHN

         actionable.’”      Patel, 932 F.3d at 1274 (quoting
         Eichenberger, 876 F.3d at 983). Thus, historical practice
         provides support not only for the conclusion that wiretapping
         is actionable, but also for the conclusion that a wiretapping
         plaintiff “need not allege any further harm to have standing.”
         See Eichenberger, 876 F.3d at 984.

             The reasons articulated by the legislatures that enacted
         ECPA and CIPA further indicate that the provisions at issue
         in this case reflect statutory modernizations of the privacy
         protections available at common law. The purpose of ECPA
         includes creating “[f]ederal statutory standards,” analogous
         to the “protection against unauthorized opening” of mail, “to
         protect the privacy and security of communications” made
         using newer technology. S. Rep. No. 99-541, at 5 (1986), as
         reprinted in 1986 U.S.C.C.A.N. 3555, 3559. CIPA’s
         purpose similarly includes “protect[ing] the right of privacy
         of the people of [California],” because “the invasion of
         privacy” resulting from the use of new technology to
         “eavesdrop[] upon private communications” causes “a
         serious threat to the free exercise of personal liberties.” Cal.
         Penal Code § 630. Plaintiffs’ challenges here arise under the
         core provisions of those statutes regarding interception and
         use of private communications. We respect the legislatures’
         judgment about the importance of the privacy interests
         violated when communications are intercepted, as reflected
         in their decisions to enact a private right of action that is
         available when these provisions are infringed. See Spokeo I,
         136 S. Ct. at 1549.

             Our precedent confirms that Plaintiffs have asserted a
         concrete harm. We have, in the years since Spokeo I,
         identified several statutory provisions that guard against
         invasions of concrete privacy interests. See, e.g., Patel,
         932 F.3d at 1269, 1271–75 (concrete interests protected by
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 19 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      19

         the Illinois Biometric Information Privacy Act’s
         requirements relating to private entities’ “collection,
         retention, disclosure, and destruction of biometric identifiers
         and biometric information,” such as face templates (quoting
         Rosenbach v. Six Flags Entm’t Corp., 129 N.E.3d 1197,
         1203 (Ill. 2019))); Eichenberger, 876 F.3d at 981, 983–84
         (concrete interests protected by the Video Privacy Protection
         Act’s requirement that “video tape service providers” not
         disclose “personally identifiable information concerning any
         consumer of such provider” (quoting 18 U.S.C.
         § 2710(b)(1))); Van Patten v. Vertical Fitness Grp., LLC,
         847 F.3d 1037, 1041–43 (9th Cir. 2017) (concrete interests
         protected by the Telephone Consumer Protection Act, which
         “establishes the substantive right to be free from certain
         types of phone calls and texts absent consumer consent”).
         There is no meaningful distinction between the concrete,
         substantive privacy interests protected by the statutes at issue
         in Patel, Eichenberger, and Van Patten and the interests
         protected by the provisions of ECPA and CIPA at issue in
         this case. For example, just as the Video Privacy Protection
         Act’s prohibition on disclosure of information about an
         individual’s video rentals protects a substantive privacy
         interest, rather than merely codifying “a procedure that video
         service providers must follow,” Eichenberger, 876 F.3d
         at 983, ECPA and CIPA section 631 are targeted at the
         substantive intrusion that occurs when private
         communications are intercepted by someone who does not
         have the right to access them, rather than merely setting out
         a procedure for handling data.

             For all of the foregoing reasons, every violation of the
         provisions of ECPA and CIPA at issue in this case
         “‘present[s] the precise harm and infringe[s] the same
         privacy interests Congress [and the California legislature]
         sought to protect’ by enacting” ECPA and CIPA section 631.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 20 of 38
                                              03/03/20




         20                     CAMPBELL V. ST. JOHN

         See Eichenberger, 876 F.3d at 984 (first two alterations in
         original) (quoting Van Patten, 847 F.3d at 1043). The Third
         Circuit has indeed already held that violations of ECPA and
         CIPA of the type alleged here “involve[] a clear de facto
         injury.” In re Nickelodeon Consumer Privacy Litig.,
         827 F.3d 262, 274 (3d Cir. 2016); see also In re Google Inc.
         Cookie Placement Consumer Privacy Litig., 934 F.3d 316,
         325 (3d Cir. 2019) (concluding, in accord with Nickelodeon
         and after Gaos was decided, that “a concrete injury for
         Article III standing purposes occurs when Google, or any
         other third party, tracks a person’s internet browser activity
         without authorization”). We agree. We thus conclude that
         Plaintiffs identified a concrete injury by claiming that
         Facebook violated ECPA and CIPA when it intercepted,
         catalogued, and used without consent URLs they had shared
         in private messages. 8

             Facebook initially did not contest in this appeal that
         Plaintiffs had standing, and it argued that we should affirm
         the settlement approval. Facebook now argues in its
         supplemental brief, however, that the settlement should be
         vacated and the case dismissed because Plaintiffs lacked
         standing to bring this case. Specifically, Facebook argues


              8
                Robins v. Spokeo, Inc. (Spokeo II), 867 F.3d 1108 (9th Cir. 2017),
         further supports our conclusion. There, on remand from the Supreme
         Court, we held that the plaintiff had alleged sufficiently concrete injuries
         resulting from Spokeo’s failure to follow procedures of the Fair Credit
         Reporting Act that ensure accuracy of consumer report information. Id.
         at 1110–11, 1117. Standing is easier to prove here than it was in Spokeo
         because “although the [Fair Credit Reporting Act] outlines procedural
         obligations that sometimes protect individual interests,” ECPA and CIPA
         section 631, as discussed above, codify “a substantive right to privacy”
         the intrusion of which causes concrete harm “any time” there is a
         violation. See Eichenberger, 876 F.3d at 983–84.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 21 of 38
                                              03/03/20




                                CAMPBELL V. ST. JOHN                             21

         that Plaintiffs suffered no concrete harm from the “use of
         anonymized and aggregated data from website links.”

             But, ultimately, this new argument is beside the point in
         the context of this case. Plaintiffs alleged, and Facebook has
         confirmed (through, among other things, its revised Data
         Policy), that Facebook identifies and collects the contents of
         users’ individual private messages. Plaintiffs’ position that
         this was being done without consent meant that they claimed
         a violation of the concrete privacy interests that ECPA and
         CIPA protect, regardless of how the collected data was later
         used. No more is needed to support standing under Spokeo. 9

                                             B.

             To have standing to seek to enjoin Facebook’s private
         message practices, Plaintiffs must show “either ‘continuing,
         present adverse effects’ due to [their] exposure to

             9
                Facebook’s supplemental brief also argues that, because Plaintiffs
         consented to the uses of URL data, they lack standing. Both this
         argument and Facebook’s contention about anonymized and aggregated
         use of data are better understood as arguments that ECPA and CIPA were
         not actually violated by the practices challenged here. Such merits
         arguments in disguise tell us nothing about whether Plaintiffs had
         standing to bring the case in the first place. See Kirola v. City & County
         of San Francisco, 860 F.3d 1164, 1175 (9th Cir. 2017) (rejecting an
         injury-in-fact argument that would have meant there was “no difference
         between [the plaintiff] succeeding on the merits and establishing
         standing to assert her claims in the first place”). As explained below, the
         merits of this case would have turned on several legal questions that
         Plaintiffs have since acknowledged are difficult and unresolved.
         Because the parties settled this case rather than continuing to litigate, we
         have no occasion to resolve any of those questions here. We emphasize
         that this case also does not present the question whether standing could
         be based entirely on injury from anonymized, aggregated uses of data
         because Plaintiffs also focused on unconsented-to collection and storage
         of information from private messages that enabled those uses.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 22 of 38
                                              03/03/20




         22                 CAMPBELL V. ST. JOHN

         [Facebook’s] past illegal conduct or ‘a sufficient likelihood
         that [they] will again be wronged in a similar way.’” Villa
         v. Maricopa County, 865 F.3d 1224, 1229 (9th Cir. 2017)
         (first quoting O’Shea v. Littleton, 414 U.S. 488, 495–96
         (1974); then quoting City of Los Angeles v. Lyons, 461 U.S.
         95, 111 (1983)). Objector and Facebook both contend that
         Plaintiffs did not satisfy this requirement. We disagree.

             This aspect of standing, like any other, must “focus[] on
         whether the party invoking jurisdiction had the requisite
         stake in the outcome when the suit was filed.” Davis v. FEC,
         554 U.S. 724, 734 (2008); see also Slayman v. FedEx
         Ground Package Sys., Inc., 765 F.3d 1033, 1047–48 (9th
         Cir. 2014) (“When evaluating whether [the standing]
         elements are present, we must look at the facts as they exist
         at the time the complaint was filed.” (alteration in original)
         (quoting Am. Civil Liberties Union of Nev. v. Lomax,
         471 F.3d 1010, 1015 (9th Cir. 2006))). It turns out that some
         (but not all) of Facebook’s challenged uses of private
         message URL data had ended before Plaintiffs sued, as
         Facebook ultimately acknowledged in the settlement
         agreement. But when Plaintiffs sued, Facebook was actively
         accessing private messages—conduct that Facebook has
         never claimed to have ceased. Facebook was also still using
         the data from these messages for its Recommendations Feed.
         And Facebook’s ongoing retention of the data collected from
         private messages meant that there was a risk that it would
         resume using the data for “Like” counters, resume sharing
         the data with third parties, or begin using the data for some
         other purpose. This combination of continuing harm plus
         likelihood of future harm was sufficient for Plaintiffs to have
         standing to seek injunctive relief.

             To be sure, Facebook apparently did stop using data from
         private messages in its Recommendations Feed after this
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 23 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      23

         case was filed, and did not resume either that use of URL
         data or the already-stopped uses of “Like” counting and
         third-party sharing at any time between the action’s filing
         and its settlement. But the question whether Facebook’s
         conduct since Plaintiffs filed this action made it unlikely that
         Plaintiffs would again be injured by the challenged practices
         presents a separate issue: whether their challenges had
         become moot. There are “important difference[s] between”
         standing and mootness, motivated in part by the
         “wasteful[ness]” of “abandon[ing]” cases as moot that
         “ha[ve] been brought and litigated, often (as here) for years.”
         Friends of the Earth, 528 U.S. at 191–92. Among the
         differences between standing and mootness is that, to show
         that Plaintiffs’ claims had become moot, Facebook would
         have needed to satisfy “the formidable burden of showing
         that it is absolutely clear the allegedly wrongful behavior
         could not reasonably be expected to recur.” See id. at 190.
         Neither Facebook nor Objector has suggested that Facebook
         could have carried that heavy burden, nor does the record
         demonstrate that it could have.

                                   *    *     *

             In sum, we conclude that the district court had
         jurisdiction to approve the settlement, and that we therefore
         have jurisdiction to review the merits of that decision.

                                       III.

                                       A.

             Under Federal Rule of Civil Procedure 23(e)(2), a
         district court may approve a class action settlement only
         after finding that the settlement is “fair, reasonable, and
         adequate.” Courts reviewing class action settlements must
         “ensure[] that unnamed class members are protected ‘from
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 24 of 38
                                              03/03/20




         24                     CAMPBELL V. ST. JOHN

         unjust or unfair settlements affecting their rights,’” while
         also accounting for “the ‘strong judicial policy that favors
         settlements, particularly where complex class action
         litigation is concerned.’” In re Hyundai & Kia Fuel Econ.
         Litig., 926 F.3d 539, 556, 568 (9th Cir. 2019) (en banc) (first
         quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623
         (1997); then quoting Allen v. Bedolla, 787 F.3d 1218, 1223
         (9th Cir. 2015)).

             We have described several factors for district courts to
         consider when evaluating the fairness of a class action
         settlement:

                   [1] the strength of the plaintiffs’ case; [2] the
                   risk, expense, complexity, and likely duration
                   of further litigation; [3] the risk of
                   maintaining class action status throughout the
                   trial; [4] the amount offered in settlement;
                   [5] the extent of discovery completed and the
                   stage of the proceedings; [6] the experience
                   and views of counsel; [7] the presence of a
                   governmental participant; and [8] the
                   reaction of the class members to the proposed
                   settlement.

         Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.
         1998). District courts may consider some or all of these
         factors. See Rodriguez v. West Publ’g Corp., 563 F.3d 948,
         963 (9th Cir. 2009). 10


              10
               After the district court’s approval of the settlement in this case,
         Rule 23(e)(2) was amended. Whereas the rule previously did not expand
         upon what was necessary for a settlement to be “fair, reasonable, and
         adequate,” it now lists criteria that are relevant to that determination. We
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 25 of 38
                                              03/03/20




                               CAMPBELL V. ST. JOHN                          25

             Our review of a district court’s decision to approve a
         class action settlement is “extremely limited.” Hanlon,
         150 F.3d at 1026. “Parties seeking to overturn the settlement
         approval must make a ‘strong showing’ that the district court
         clearly abused its discretion.” Hyundai, 926 F.3d at 556
         (quoting Linney v. Cellular Alaska P’ship, 151 F.3d 1234,
         1238 (9th Cir. 1998)). A district court clearly abuses its
         discretion by either failing to apply the correct legal standard
         or by making clearly erroneous factual determinations. See
         id. When the issue presented is the substantive fairness of
         the settlement, we must refrain from “substitut[ing] our
         notions of fairness for those of the district judge.” In re
         Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 950
         (9th Cir. 2011) (alteration in original) (quoting Officers for
         Justice v. Civil Serv. Comm’n, 688 F.2d 615, 626 (9th Cir.
         1982)); see also Lane v. Facebook, Inc., 696 F.3d 811, 818
         (9th Cir. 2012) (explaining that the “district court should
         have broad discretion because it ‘is exposed to the litigants,
         and their strategies, positions and proof’” (quoting Hanlon,
         150 F.3d at 1026)).

                                           B.

             The issue Objector raises here is the substantive fairness
         of the settlement, so we approach our review with substantial
         deference. And this case does not implicate the “higher
         standard of fairness” that applies when parties settle a case

         need not determine whether this amendment should be applied
         retroactively here because applying the amended version of the rule
         would not change our conclusions. See Fed. R. Civ. P. 23 advisory
         committee’s note to 2018 amendment (explaining that “[t]he goal of this
         amendment is not to displace” any of the factors historically considered
         in assessing settlement fairness, “but rather to focus the court and the
         lawyers on the core concerns of procedure and substance that should
         guide the decision whether to approve the proposal”).
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 26 of 38
                                              03/03/20




         26                    CAMPBELL V. ST. JOHN

         before the district court has formally certified a litigation
         class. See Hanlon, 150 F.3d at 1026 (explaining that when
         a case settles before class certification, “[t]he dangers of
         collusion between class counsel and the defendant, as well
         as the need for additional protections when the settlement is
         not negotiated by a court-designated class representative,
         weigh in favor of a more probing inquiry than may normally
         be required under Rule 23(e)”); see also Newberg on Class
         Actions § 13:13 (5th ed.) (explaining that earlier settlements
         can make it “more difficult to assess the strengths and
         weaknesses of the parties’ claims and defenses, to determine
         the appropriate definition of the class, and to consider how
         class members will actually benefit from the proposed
         settlement” (quoting Manual for Complex Litigation
         § 21.612 (4th ed.))). 11

             As to the settlement’s substantive fairness, Objector does
         not seriously dispute the district court’s findings that several
         of the governing factors weigh in favor of approving this
         settlement—including that the case proceeded to nearly the
         close of discovery before settling, which was “much further
         than almost every other class action” for which the judge had
         overseen settlement “in the past 17 years”; that the
         settlement was “the result of four in-person, arms’-length
         mediations before two different mediators”; and that “highly
         experienced” class counsel advocated for the settlement. See
         Hanlon, 150 F.3d at 1026 (“the extent of discovery
         completed and the stage of the proceedings,” as well as “the
         experience and views of counsel,” are relevant to approval
         of settlement); Rodriguez, 563 F.3d at 965 (“We put a good

              11
                 The district court did, as part of its approval of the settlement,
         certify a settlement-only class, but that class did not differ materially
         from the litigation class the court had already certified in its order
         granting in part the contested class certification motion.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 27 of 38
                                              03/03/20




                             CAMPBELL V. ST. JOHN                      27

         deal of stock in the product of an arms-length, non-collusive,
         negotiated resolution.”).

             Objector’s contentions focus instead on only a subset of
         the considerations that were relevant to the district court’s
         holistic assessment of the settlement’s fairness. First,
         relying primarily on our decision in Koby v. ARS National
         Services, Inc., 846 F.3d 1071 (9th Cir. 2017), Objector
         argues that the settlement should not have been approved
         because it provides absent class members with “worthless
         injunctive relief.” See id. at 1080–81. Second, relying
         primarily on our decision in Bluetooth, Objector argues that
         the settlement contains several “warning signs” that indicate
         “that class counsel have allowed pursuit of their own self-
         interests . . . to infect the negotiations.” See 654 F.3d at 947.
         For the reasons that follow, we reject each of these
         arguments.

                                        1.

             In Koby, we held that a magistrate judge had abused her
         discretion by approving a settlement, “for one primary
         reason: There [was] no evidence that the relief afforded by
         the settlement [had] any value to the class members, yet to
         obtain it they had to relinquish their right to seek damages in
         any other [similar] class action” against the same defendant.
         846 F.3d at 1079. That “primary reason” had two
         components. First, the settlement at issue in Koby provided
         injunctive relief that was “of no real value” because the
         defendant did not have “to do anything it was not already
         doing,” plus, “[t]o make matters worse,” there was a clause
         in the settlement giving the defendant an option to “escape”
         the injunction in “the only scenario in which [it] might be
         tempted” to do something inconsistent with the injunction.
         Id. at 1080. Second, the lack of any value in what the class
         received meant that class members “could not fairly or
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 28 of 38
                                              03/03/20




         28                     CAMPBELL V. ST. JOHN

         reasonably be required to give up anything in return.” Id.
         Yet the settlement would have nevertheless required class
         members to “relinquish” something that “plainly” had at
         least “some value”: claims for damages in other class actions
         against the defendant, including in one such action that was
         already pending. Id. at 1080–81.

             Objector’s argument that the settlement here is invalid
         because the class received only “worthless injunctive relief,”
         see id. at 1081, is premised on a view of the settlement’s
         value that we decline to adopt. The district court found that
         the settlement’s injunctive relief had value to absent class
         members. This finding was not clearly erroneous. The
         settlement requires, in relevant part, that Facebook make a
         plain English disclosure on its Help Center page that tells
         users that Facebook “use[s] tools to identify and store links
         shared in messages.” The settlement requires Facebook to
         display the relevant language on its Help Center page for a
         year. 12 In light of the nature of the claims here, a year-long
         requirement to make such a disclosure has value: it provides
         information to users about Facebook’s message monitoring
         practices, making it less likely that users will unwittingly




              12
                 Objector argues that this disclosure is duplicative of the change
         Facebook had already made to the disclosure language in its Data Policy,
         and therefore that the Help Center disclosure has no marginal value. The
         district court did not clearly err by concluding otherwise. As the district
         court explained, the twenty-two-word Help Center disclosure provides
         “further relief to the class” beyond the Data Policy change because, in
         addition to being required to stay on display for a year, it “explain[s]
         Facebook’s policy regarding its use of data in messages in plain English,
         on a web page accessed by hundreds of thousands of Facebook users per
         year.”
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 29 of 38
                                              03/03/20




                               CAMPBELL V. ST. JOHN                            29

         divulge private information to Facebook or third parties in
         the course of using Facebook’s messaging platform. 13

               Further, contrary to Objector’s apparent interpretation of
         Koby, the relief provided to the class cannot be assessed in a
         vacuum.        Rather, the settlement’s benefits must be
         considered by comparison to what the class actually gave up
         by settling. See Protective Comm. for Indep. Stockholders
         of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424–
         25 (1968) (“Basic to [the] process [of evaluating settlements]
         . . . is the need to compare the terms of the compromise with
         the likely rewards of litigation.”); see also Hanlon, 150 F.3d
         at 1026 (relevant considerations include not only “the
         amount offered in settlement,” but also “the strength of the
         plaintiffs’ case,” i.e., what plaintiffs could expect from
         further litigation). Our holding in Koby was that the
         settlement was invalid because it gave the class nothing and
         yet required the class to give up something. 846 F.3d at 1080
         (comparing what the settlement provided to class
         members—“nothing of value”—with what they were
         “required to give up . . . in return”—the “right to pursue
         damages claims against [the defendant] as part of a class
         action”).

             Here, the class did not need to receive much for the
         settlement to be fair because the class gave up very little.
         The district court did not err to the extent it concluded that
         class members’ claims were weak enough that the class was
         fairly likely to end up receiving nothing at all had this

              13
                  Although we hold that the district court did not clearly err in
         finding that the settlement had value for the class, this does not mean
         that, if we were reviewing the settlement ourselves in the first instance,
         we would necessarily conclude that the benefits to the class from this
         disclosure were particularly substantial.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 30 of 38
                                              03/03/20




         30                 CAMPBELL V. ST. JOHN

         litigation proceeded further. As the district court stated,
         “any possible benefit to the class from continued litigation
         [was] both uncertain and insubstantial.” Damages claims
         had already been eliminated from the case, so the only forms
         of potentially available relief (absent a successful appeal
         from the damages portion of the class certification order)
         were declaratory or injunctive. To obtain such relief,
         Plaintiffs would have had to overcome many doctrinal
         hurdles. For example, they would have had to show that
         Facebook’s reading of messages sent on Facebook amounted
         to an unlawful “interception” or wiretap. This would include
         proving that Facebook had improperly read Plaintiffs’
         messages while the messages were in “transit” as opposed to
         in “storage,” see Konop v. Hawaiian Airlines, Inc., 302 F.3d
         868, 878 (9th Cir. 2002); Cal. Penal Code § 631(a), an issue
         on which even Plaintiffs acknowledged “uncertainty in the
         law.” Plaintiffs also would have had to contend with
         Facebook’s potential argument that users had consented to
         the challenged practices—a defense that similarly could
         have precluded liability under both ECPA and CIPA. See
         18 U.S.C. § 2511(2)(d); Cal. Penal Code § 631(a). In
         addition, Plaintiffs would have had to overcome Facebook’s
         potential argument that the challenged activity occurred in
         “the ordinary course of its business,” 18 U.S.C. § 2510(5)(a),
         and therefore could not be the basis for liability under
         ECPA—an issue that Plaintiffs acknowledged turns on
         caselaw that is “not fully developed.”

             We need not and do not resolve the merits of any of these
         issues. Collectively, however, the numerous challenges that
         Plaintiffs faced provided the parties and the district court
         ample support to conclude that Plaintiffs were ultimately
         likely to have lost this entire case.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 31 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                     31

              In evaluating what class members relinquished in this
         settlement, we must also consider whether class members
         were required to release claims that were more meritorious
         than the theories Plaintiffs pursued in this litigation. As an
         initial matter, the settlement here expressly excludes any
         release of absent class members’ claims for damages—
         unlike the release in Koby. See 846 F.3d at 1080. The
         release here does include a release of claims for declaratory
         and injunctive relief, and it uses somewhat broad language
         in describing which declaratory and injunctive relief claims
         are barred. We do not, however, read the terms of the
         injunctive and declaratory release in isolation.

             Under our precedent, the only claims that would be
         barred in a future case by this release are those that share an
         “identical factual predicate” with the claims advanced in this
         case. See Hesse v. Sprint Corp., 598 F.3d 581, 590–92 (9th
         Cir. 2010). Facebook’s counsel assured us at oral argument
         that the parties’ intent was to release only those claims that
         could be released under that precedent. See Oral Argument
         at 36:48–37:20 (asserting that, because of Hesse, “if there
         are claims in [a different] case that involve URL shares in
         messages, then yes, [those claims] would be covered by this
         [release]. But other items would not be.”). Facebook would
         be bound in any future litigation by this representation about
         the intended scope of the release, even if that litigation took
         place in a jurisdiction that lacked the “identical factual
         predicate” rule. See U.S. Cellular Inv. Co. of L.A., Inc. v.
         GTE Mobilnet, Inc., 281 F.3d 929, 934 (9th Cir. 2002)
         (“[T]he fundamental goal of contract interpretation is to give
         effect to the mutual intent of the parties as it existed at the
         time of contracting.”). Interpreting the release consistent
         with that rule, it does not extinguish claims lacking the
         weaknesses described above, and thus does not render the
         relief provided to the class inadequate.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 32 of 38
                                              03/03/20




         32                 CAMPBELL V. ST. JOHN

             In sum, given how little the class could have expected to
         obtain if it had pursued claims further based on the facts
         alleged here (and, correspondingly, how little it gave up in
         the release), it was not unreasonable that the settlement gave
         the class something of modest value.

                                       2.

             Objector next argues that the settlement is invalid under
         our decision in Bluetooth because it prioritizes class
         counsel’s interests over those of their clients. In Bluetooth,
         we identified three “subtle” warning signs that may indicate
         that class counsel colluded with defense counsel to settle the
         case in a manner that elevated class counsel’s interests over
         those of the class, and that the settlement is therefore not
         “fair, reasonable, and adequate” under Rule 23(e)(2):
         (1) when counsel receive a disproportionate distribution of
         the settlement, or the class gets no monetary distribution but
         class counsel are well compensated; (2) when the parties
         negotiate “clear sailing” arrangements for the payment of
         attorney’s fees wherein the defendant agrees not to object to
         the fee application presented to the court; and (3) when the
         agreement includes a “reversion” or “kicker” provision
         under which any reduction in attorney’s fees reverts to the
         defendant rather than being added to the class fund. See
         654 F.3d at 947.         We explained in Bluetooth that
         “assessment of [a] settlement’s overall reasonableness must
         take into account the defendant’s overall willingness to pay,”
         id. at 949, keeping in mind that the defendant’s indifference
         as to how that payment is divvied up on the plaintiffs’ side
         could result in “a tradeoff between merits relief and
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 33 of 38
                                              03/03/20




                               CAMPBELL V. ST. JOHN                           33

         attorneys’ fees,” id. at 946 (quoting Evans v. Jeff D.,
         475 U.S. 717, 733 (1986)). 14

             The district court looked for each of these warning signs
         and concluded that none weighed against approval of the
         settlement. As to disproportionality, the court explained that
         although “it is difficult to put a dollar figure on” the value of
         the non-monetary relief obtained by the class, “the privacy
         interests of the class vindicated by the settlement” were
         significant, and the non-monetary nature of the relief was “a
         function of [the district] court’s decision to certify only an
         injunctive relief class.” Meanwhile, class counsel, who had
         filed this action under provisions that permit a court to award
         attorney’s fees, had received a substantial “lodestar
         discount,” the result of which was a fee that the court
         separately deemed reasonable in its ruling on the fee
         application. As to the second and third warning signs, the
         district court reasoned that Bluetooth’s concerns with “clear
         sailing” and reversion of unawarded attorneys’ fees to
         Facebook were “inapplicable to this case because there is no
         common fund, ‘constructive’ or otherwise,” and the class
         was certified for injunctive relief only. The district court
         added that Bluetooth “only requires that the court carefully
         scrutinize the settlement for collusion,” and here there was
         none. Rather, “[t]he case was extremely hard-fought, and
         settled at an advanced procedural stage, after multiple
         mediations.”

            The district court did not abuse its discretion in
         concluding that the settlement was not the result of collusion

             14
                  The Bluetooth warning signs, which bear on a settlement’s
         fairness under Rule 23(e)(2), are distinct from the issue whether the
         district court awarded “reasonable” fees and costs under the standards of
         Rule 23(h)—which was not raised in this appeal.
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 34 of 38
                                              03/03/20




         34                 CAMPBELL V. ST. JOHN

         between class counsel and Facebook. As an initial matter,
         Bluetooth explained that the warning signs were a necessary
         addition to the Hanlon factors because the settlement at issue
         in Bluetooth had been “negotiated prior to formal class
         certification,” when “there is an even greater potential for a
         breach of fiduciary duty owed the class during settlement.”
         Bluetooth, 654 F.3d at 946. Bluetooth therefore left open a
         question no subsequent case has answered: whether district
         courts are required to look for these subtle warning signs in
         cases, like this one, that are settled after formal class
         certification. We need not resolve that threshold question
         because, assuming without deciding that courts must look
         for these warning signs in a post-certification settlement, we
         conclude that applying the Bluetooth framework does not
         demonstrate that the settlement in this case was unfair. Cf.
         In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944
         n.6 (9th Cir. 2015) (assuming, without deciding, that
         Bluetooth’s “heightened scrutiny” does not apply to post-
         certification settlement in a case where such scrutiny had not
         been applied by the district court and had not been raised by
         the parties on appeal).

             Turning to the district court’s evaluation of the specific
         warning signs enumerated in Bluetooth, the district court’s
         analysis of the first Bluetooth factor, disproportionality, was
         reasonable. Objector’s contention distills to her position that
         any attorney’s fee award that exceeds “roughly 25% of the
         settlement value” is “disproportionate,” and that therefore
         the only way to “justify the nearly $4 million allocated for
         attorney’s fees” in this settlement is by appraising the overall
         settlement “at more than $15.5 million.” Although 25% of
         the anticipated settlement value is a useful benchmark to
         keep in mind in all cases, our caselaw affords district courts
         discretion to refrain from attempting to measure the
         unmeasurable. As the district court here explained, “it is
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 35 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      35

         difficult to put a dollar figure on” the value of what the class
         obtained, but the court concluded the class did obtain relief
         that has meaningful value. In situations like this one, where
         “the benefit to the class” is not “easily quantified,” district
         courts have discretion to award fees based on how much time
         counsel spent and the value of that time (a lodestar
         calculation) without needing to “perform a ‘crosscheck’” in
         which they attempt to estimate how this compares to the
         recovery for the class. See Hyundai, 926 F.3d at 571
         (quoting Bluetooth, 654 F.3d at 942). The district court
         reasonably exercised that discretion not to perform a
         crosscheck of the lodestar in this case, given the difficulty of
         measuring the value of the injunctive relief.

              To be sure, in a case where the class primarily receives
         non-monetary relief, but class counsel obtain millions of
         dollars, it may be an abuse of discretion not to at least
         attempt to approximate the value of injunctive relief and use
         that valuation in an assessment of disproportionality. But in
         this case, the district court did not abuse its discretion by
         declining to do so, because of three key circumstances that
         are all present here. First, the district court had already
         declined to certify a damages class. When further litigation
         may result in substantial monetary relief to class members,
         the failure to include meaningful monetary relief in a
         settlement might be (but is not necessarily) a subtle sign that
         class counsel bargained away something valuable to benefit
         themselves. In such settlements, in order to show that
         nothing was unfairly bargained away by counsel, it may be
         necessary for settling parties to show why their non-
         monetary settlement is at least as good for the class as any
         monetary figure that would approximate what they could
         expect from further litigation. But where, as here, further
         litigation of the case being settled is extremely unlikely to
         result in a damages award, the assessment of whether
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 36 of 38
                                              03/03/20




         36                  CAMPBELL V. ST. JOHN

         counsel got more fees by bargaining away valuable relief for
         the class is more qualitative, and more context-specific.
         Second, damages were also not part of the class release, so
         to the extent further litigation might yield damages, absent
         class members were not prohibited from trying again to
         obtain such damages—further reducing the likelihood that
         class counsel bargained away any potentially valuable relief.
         Third, the district court was well-positioned to recognize,
         based on its years-long oversight of this litigation and its
         attendant understanding of how users interact with
         Facebook, the value of the injunctive relief that was made
         available to the class through the settlement. Relatedly, the
         district court was able to determine that class counsel had
         not, at the eleventh hour after litigating the case well beyond
         a hotly contested class certification motion and up to near
         the close of extensive discovery, abandoned the interests of
         the class in favor of their own. Taking these factors together,
         we conclude that the court did not abuse its discretion by
         concluding that the value of what the class received was
         reasonable not only in proportion to what the class gave up
         (as discussed above) but also in proportion to what class
         counsel received.

             The second and third Bluetooth factors do not
         demonstrate that reversal is warranted on the basis that the
         settlement was unfair. As to the third factor, the district court
         did not err in its evaluation of Bluetooth’s concern with
         “reversion.” An injunctive-relief-only class settlement, by
         definition, has no fund into which any fees not awarded by
         the court could possibly revert. There is no blanket rule
         foreclosing parties from agreeing that the class will receive
         only injunctive relief.

            As to the second factor, we disagree with the district
         court to the extent that it held that a defendant’s agreement
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 37 of 38
                                              03/03/20




                            CAMPBELL V. ST. JOHN                      37

         to allow “clear sailing” of class counsel’s fee application
         should never be considered in an injunctive-relief-only
         settlement. The concern with a “clear sailing” arrangement
         is that class counsel may have obtained too little for the class
         “in exchange for red-carpet treatment on fees.” Bluetooth,
         654 F.3d at 947 (quoting Weinberger v. Great N. Nekoosa
         Corp., 925 F.2d 518, 524 (1st Cir. 1991)). There may be
         some cases in which courts should be concerned that class
         counsel gave up valuable injunctive relief in exchange for a
         defendant’s promise not to contest class counsel’s fee
         application. But we hold that any error in the district court’s
         discussion of this factor is harmless. No one factor is
         dispositive. We conclude that the evidence is insufficient to
         prove that the class would have gotten meaningfully more
         injunctive or declaratory relief if Facebook had merely been
         permitted to oppose class counsel’s fee application, which
         Facebook already knew would be requesting substantially
         less than what class counsel represented would fully
         compensate them.

             Finally, we reject Objector’s argument that, in addition
         to the three warning signs in Bluetooth, this case presents a
         “fourth red flag” indicating a lawyer-driven deal: the fact
         that the parties did not want to provide any notice of the
         settlement to the class, beyond what was already publicly
         available. It does seem odd that the parties repeatedly
         emphasized the informational value of the settlement while
         simultaneously arguing that it was unnecessary to provide
         class members formal notice that this information exists and
         that, if they had been dissatisfied with the settlement terms,
         they could have objected. But this is insufficient to prove
         that the settlement was unfair. Indeed, the district court,
Case: 17-16873, 03/03/2020,
Case 4:13-cv-05996-PJH      ID: 11615863,
                         Document         DktEntry:
                                    264 Filed       76-1, Page 38 of 38
                                              03/03/20




         38                    CAMPBELL V. ST. JOHN

         before granting final approval, did require the parties to
         provide more notice than they had proposed giving. 15

                                          IV.

            For the foregoing reasons, we AFFIRM the district
         court’s approval of the settlement.




              15
                Although Objector argues that the district court should have done
         more to notify class members of the settlement, we do not understand
         her position to be that the case should be remanded solely for
         supplemental notice and a further opportunity for other class members to
         object. Whether the class notice was adequate in its own right—as
         opposed to whether the claimed failure to provide enough notice
         undermines the settlement’s fairness—is thus outside the scope of our
         review.
